Case 2:20-cv-13839-BRM-JAD Document 1 Filed 10/02/20 Page 1 of 6 PageID: 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


IN RE: ALLERGAN BIOCELL                           MDL NO. 2921
TEXTURED BREAST IMPLANT
PRODUCTS LIABILITY LITIGATION                     Honorable Brian R. Martinotti
                                                  District Court Judge
Plaintiff: Erika Olinger
                                                  Honorable Joseph A. Dickson
Case No.:                                         Magistrate Judge

                                                  MASTER SHORT-FORM
                                                  COMPLAINT FOR PERSONAL
                                                  INJURIES, DAMAGES AND
                                                  DEMAND FOR JURY TRIAL



     1.      Plaintiff, Erika Olinger, hereby state and incorporate by reference all of the
             allegations contained in Plaintiffs’ Master Long Form Complaint for Personal
             Injuries, Damages and Demand For Jury Trial (“Master Complaint”) as permitted
             by Case Management Order No. 17 for cases filed directly into this district.

     2.      In addition to the below-indicated portions of the Master Complaint adopted by the
             plaintiff(s) and incorporated by reference herein, Plaintiff hereby alleges as
             follows:

          IDENTIFICATION OF PLAINTIFFS AND RELATED INTERESTED
                              PARTIES

     3.      Name and current residence of individual who is alleged to have suffered personal
             injuries and related damages due to implantation of one or more Biocell Textured
             Breast Implant medical devices (“Biocell”):

             Erika Olinger

     4.      Consortium Claim(s): Name and current residence of individual(s) alleging
             damages for loss of consortium:
             None




                                             1
Case 2:20-cv-13839-BRM-JAD Document 1 Filed 10/02/20 Page 2 of 6 PageID: 2




    5.     If a survival and/or wrongful death claim is asserted:
           Name and residence of Decedent when she suffered Biocell-related injuries and/or
           death:
           Not applicable
           Name and current residence of the individual(s) bringing the claims on behalf of
           the decedent’s estate, and status (i.e., personal representative, administrator, next
           of kin, successor in interest, etc.):
           Not applicable

                                           VENUE

    6.     Plaintiff[s] allege that venue for remand and trial is proper in the following
           federal judicial district:
           United States District Court for the Eastern District of Louisiana

                                 DEVICE IDENTIFICATION

    7.     [Plaintiff/Decedent] used the following Biocell device[s], which Plaintiff
           contends caused her injury(ies). Check all that apply and provide all dates of
           implant and explant:

     ☐NATRELLE Silicone-filled Breast               ☐NATRELLE Saline-Filled Breast
     Implants                                       Implants
           ☐ Style 110                                    ☐Style 163
           ☐Style 115                                     ☐Style 168
           ☐Style 120                                     ☐Style 363
                                                          ☐Style 468
     Date[s] of Implant:
                                                    Date[s] of Implant:
     Date[s] of Explant (if any):
                                                    Date[s] of Explant (if any):

                                                    ☐NATRELLE INSPIRA Silicone-
     ☒NATRELLE 410 Highly Cohesive
                                                    Filled Breast Implants
     Anatomically Shaped Silicone-Filled                   ☐Style TRL
     Breast Implants                                       ☐Style TRLP
            ☐Style LL                                      ☐Style TRM
            ☐Style LM                                      ☐Style TRF
            ☐Style LF                                      ☒Style TRX
            ☐Style LX                                      ☐Style TSL
            ☐Style ML                                      ☐Style TSLP
            ☐Style MM                                      ☐Style TSM
            ☒Style MF                                      ☐Style TSF
            ☐Style MX                                      ☐Style TSX
            ☐Style FL                                      ☐Style TCL

                                             2
Case 2:20-cv-13839-BRM-JAD Document 1 Filed 10/02/20 Page 3 of 6 PageID: 3




             ☐Style FM                                ☐Style TCLP
             ☐Style FF                                ☐Style TCM
             ☐Style FX                                ☐Style TCF
                                                      ☐Style TCX
     Date[s] of Implant: August 26, 2015
                                               Date[s] of Implant:
     Date[s] of Explant (if any):
     September 11, 2019                        Date[s] of Explant (if any):


     ☐McGhan BioDIMENSIONAL®                   ☐NATRELLE Dual-Gel Breast
     Silicone-Filled BIOCELL® Textured         Implants
     Breast Implants, Style 153                      ☐Style LX
                                                     ☐Style MX
     Date[s] of Implant:                             ☐Style FX.

     Date[s] of Explant (if any):              Date[s] of Implant:

                                               Date[s] of Explant (if any):

     ☐NATRELLE Komuro Breast                   ☐NATRELLE Ritz Princess Breast
     Implants                                  Implants
           ☐Style KML                                ☐Style RML
           ☐Style KMM                                ☐Style RMM
           ☐Style KLL                                ☐Style RFL
           ☐Style RLM                                ☐Style RFM

     Date[s] of Implant:                       Date[s] of Implant:

     Date[s] of Explant (if any):              Date[s] of Explant (if any):

     ☐NATRELLE 150 Full Height and             ☐NATRELLE 133 Plus Tissue
     Short Height double lumen implants.       Expander

     Date[s] of Implant:                       Date[s] of Implant:

     Date[s] of Explant (if any):              Date[s] of Explant (if any):

     ☐NATRELLE 133 Tissue Expander             ☐OTHER (Please describe):
     with Suture Tabs
                                               Date[s] of Implant:
     Date[s] of Implant:
     Date[s] of Explant (if any):              Date[s] of Explant (if any):




                                           3
Case 2:20-cv-13839-BRM-JAD Document 1 Filed 10/02/20 Page 4 of 6 PageID: 4




                       PLAINTIFF’S BIOCELL-RELATED INJURIES

    8.     Plaintiff[s] allege that one or more Biocell devices caused personal injuries and
           damages including but not limited to the following:
           Physical pain and suffering, mental anguish, medical expenses, surgical costs of
           removal of the products, loss of enjoyment of life, lost wages, and ongoing
           medical monitoring costs
    9.     Approximate date of Biocell-device related injury:
           September 2019
    10.    Has Plaintiff or Plaintiff’s decedent ever been diagnosed with BIA-ALCL:

              ☐Yes
              ☒No

           a. If Yes, date of diagnosis: ____________________________

                                 CAUSES OF ACTION

    11.     The following claims asserted in the Master Complaint are herein adopted by
    Plaintiff(s):

           ☒Count I:      Strict Liability – Manufacturing Defect
           ☒Count II:     Negligent Manufacturing
           ☒Count III:    General Negligence
           ☒Count IV: Strict Liability Failure to Warn
           ☒Count V:      Negligent Failure to Warn
           ☒Count VI: Negligent Misrepresentation
           ☒Count VII: Breach of Implied Warranty of Merchantability
           ☒Count VIII: Breach of Express Warranty
           ☒Count IX: Strict Liability Design Defect
           ☒Count X:      Negligent Design
           ☐Count XI: Survivorship and Wrongful Death
           ☐Count XII: Loss of Consortium
           ☐Count XIII: Punitive Damages
           ☒Other claims and factual basis therefore:


                                             4
Case 2:20-cv-13839-BRM-JAD Document 1 Filed 10/02/20 Page 5 of 6 PageID: 5




                  Manufacturing defect, design defect, failure to warn, and breach of express
                  warranty pursuant to La. R.S. § 9:2800.55 – 9:2800.58 based upon the facts
                  alleged in the Master Complaint;
                  Redhibition: Under Louisiana law, the seller warrants the buyer against
                  redhibitory defects, r vices, in the thing sold. La. C.C. 2520. Allergan sold
                  and promoted BIOCELL textured implants, and BIOCELL textured
                  implants possess a redhibitory defect because the products were not
                  manufactured and marketed in accordance with industry standards and/or
                  were unreasonably dangerous, as described in the Master Complaint, which
                  renders the products useless or so inconvenient that it must be presumed
                  that the buyer would not have brought the products had she known of the
                  defect. Pursuant to La. C.C. 2520, Plaintiff is entitled to obtain a rescission
                  of the sale of the products. BIOCELL textured implants alternatively
                  possess a redhibitory defect because the products were not manufactured
                  and marketed in accordance with industry standard and/or were
                  unreasonably dangerous, as described in the Master Complaint, which
                  diminishes the value of the products so that it must be presumed that a buyer
                  would still have bought it but for a lesser price. In this instance, Plaintiff is
                  entitled to a reduction in the purchase price of the products. As the
                  manufacturer of the products, under Louisiana law, Allergan is deemed to
                  know that BIOCELL textured implants possessed a redhibitory defect. La.
                  C.C. art. 2545. Allergan is a bad faith seller for selling defective products
                  with knowledge of the defects, and thus, is liable to Plaintiff for the price of
                  the products, with interest from the purchase date, as well as reasonable
                  expenses occasioned by the sale of the products, and attorney’s fees. As a
                  result of the redhibitory defects of Allergan’s BIOCELL implants, Plaintiff
                  has suffered damages and harm, including, but not limited to, personal
                  injury, physical pain and suffering, mental anguish, medical expenses,
                  surgical costs of removal of the products, loss of enjoyment of life, lost
                  wages, and ongoing medical monitoring costs;
                  Medical monitoring: Medical monitoring is, to a reasonable degree of
                  medical certainty, required to detect and properly diagnose BIA-ALCL in
                  Plaintiff. This is particular important because BIA-ALCL is less likely to
                  be fatal if diagnosed and treated early in the disease’s progression.

                                        OTHER DEFENDANTS

    12.   Plaintiff(s) further bring claims against the following additional Defendants not
    named in the Master Complaint:

           a. Additional Defendant(s):
                  Additional Defendant 1: ______________________________
                  Additional Defendant 2: ______________________________


                                             5
 Case 2:20-cv-13839-BRM-JAD Document 1 Filed 10/02/20 Page 6 of 6 PageID: 6




                        Additional Defendant 3: ______________________________
                        Additional Defendant 4: ______________________________
              b. Address(es) of Additional Defendants:
                        Address of Defendant 1: ______________________________
                        Address of Defendant 2: ______________________________
                        Address of Defendant 3: ______________________________
                        Address of Defendant 4: ______________________________
              c. Short and Plain Statement of Factual Allegations against Additional
                 Defendants:
                 _______________________________________________________________
                 _______________________________________________________________
                 _______________________________________________________________
                 _______________________________________________________________
                 __________________
              d. Claims asserted against Additional Defendants:
                  ______________________________________________________
                  ______________________________________________________
                  ______________________________________________________
                  ______________________________________________________
                  ______________________________________________________

        WHEREFORE, Plaintiff prays for relief and demands a trial by jury as set forth in the
Plaintiffs’ Master Personal Injury Long Form Complaint in MDL 2921 in the United States District
Court for the District of New Jersey.
Date: October 2, 2020                              /s/ Claire E. Berg
                                                   Claire E. Berg (#37029)
                                                   M. Palmer Lambert (#33228)
                                                   GAINSBURGH, BENJAMIN, DAVID,
                                                   MEUNIER & WARSHAUER L.L.C.
                                                   2800 Entergy Centre
                                                   1100 Poydras Street
                                                   New Orleans, LA 70163
                                                   Phone: (504) 521-7643
                                                   Fax: (504) 528-9973
                                                   plambert@gainsben.com
                                                   cberg@gainsben.com
                                                   Counsel for Plaintiffs




                                               6
